DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 26 October 2022, with respect to the indefiniteness rejections of claims 1 and 20 have been fully considered and are persuasive.  The rejections of 7 September 2022 have been withdrawn.
 
Applicant's arguments filed with respect to the prior art rejections of claims 1 an have been fully considered but they are not persuasive. With regards to claims 1 and 20, applicant argues that it would not be an obvious modification of Ilea’s (US-10731388-B2) switch lever to add the detecting arm and corresponding sensor of Kim (US-10669751-B2). In response to applicant's arguments against the Ilea and Kim references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant further argues that the creation of such a “dual function lever” would not be an obvious modification to one of ordinary skill in the art. However, this arrangement of a latch lever with a first functional arm and a second arm for interacting with a stationary sensor is well known in the art, and further is taught by the pawl lever (300 Figure 5) of Kim. Thus claims 1 and 20 remain rejected.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 6, 9, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilea (US-10731388-B2) in view of Cuddihy (US-10808436-B2) in further view of Kim (US-10669751-B2).

With regards to claim 1, Ilea discloses a motor vehicle door lock comprising: 
a locking mechanism (10 Figure 22) having a rotary latch (12 Figure 23) and a pawl (14 Figure 23); 
a bonnet (13 Figure 1), having a striker element (22 Figure 23) which interacts with the pawl; 
the locking mechanism further including a switch lever (60 Figure 23) that is pivotable to follow movement of the striker element (due to biasing member 64, Col 14 Para 3), the switch lever being biased directly against the striker using a spring (64 Figure 23) during movement of the locking mechanism (Figures 22-26);
an unlocking/opening mechanism (17 Figure 23) for the bonnet; and 
a release element (16 Figure 18, visible but not referenced in Figure 22) provided in an interior of a motor vehicle body (15 Figure 1), the release element being configured for opening the bonnet and for being operated twice (“The operated release mechanism 17 has levers 16, 18 for disengaging the pawl 14 from the primary locking surface 30 under first actuation of the operated release mechanism 17 (e.g. via manual operation of the handle 35—see FIG. 1) and from the secondary locking surface 30 under second actuation of the operated release mechanism 17” [Col 10 Line 55]), 
wherein the locking mechanism and the bonnet are transferred to a pre-latched position (Figure 24) after the release element has been operated at least once (Col 10 Line 55), with the striker element being trapped (by the hook 8 of the latch 12, Figure 24) while the bonnet is opened from the pre-latched position by lifting the pawl off the rotary latch with the aid of a power mechanism (The power mechanism 78 [Figure 22] can “engage the pawl 14 to cause misalignment between the lock surface 31 and the primary locking surface 30” [Col 14 Line 16]),
wherein said lifting of the pawl is activated by the power mechanism (78 Figure 23) and separately relative to the release element (16 Figure 18). (Figures 22-26 add a separate power actuated pedestrian protection system to the latch mechanism of Figures 18-21. “The operated release mechanism 17 can further include an actuator 78 coupled to an actuation mechanism 80” [Col 13 Line 45].),
wherein the power mechanism (78 Figure 22) is an actuator that is provided for the power-driven impingement (interpreted to mean actuation) of the pawl (The power mechanism 78 [Figure 22] can “engage the pawl 14 to cause misalignment between the lock surface 31 and the primary locking surface 30” [Col 14 Line 16]),
Ilea is silent on whether the actuator is in communication with an operating unit that is separately arranged relative to the release element.
However, Cuddihy discloses a similar motor vehicle hood latch that includes an actuator (128 Figure 6) in communication with a control unit (104 Figure 10) and an operating unit (114 Figure 8A) that is separately arranged relative to the release element (67 Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the wireless control system of Cuddihy to the latch mechanism of Ilea. One would have been motivated to make this addition in order to gain remote control over the latch operation.
Ilea does not disclose a sensor configured to detect the pre-latched position of the locking mechanism by the switch lever engaging with the sensor.
However, Kim discloses a similar motor vehicle hood latch including a sensor (520 Figure 5) configured to detect a pre-latched position of a locking mechanism (Figure 6) by a switch lever (600 Figure 5) engaging with the sensor. Kim further teaches that a lever (300 Figure 5) can both perform a mechanical function (as a pawl, Col 4 Para 7) and selectively trigger a position sensor (540 Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the sensor of Kim and similarly modify the switch lever of Ilea, so as to configure the motor vehicle door lock to detect the pre-latched position of the locking mechanism. One would have been motivated to perform these modifications in order to gain intelligent control of the electrical actuation of the latch.
Thus Ilea in view of Cuddihy in further view of Kim teaches that the sensor (520 Figure 5, Kim) is configured to detect a pre-latched position of the locking mechanism by the switch lever (60 Figure 23, Ilea) engaging with the sensor while the switch lever is biased directly against the striker, and
 the sensor and the power mechanism (128 Figure 6, Cuddihy) are connected to a common control unit (104 Figure 10, Cuddihy) that only permits the power mechanism to lift the pawl off the rotary latch if the sensor has signaled that the locking mechanism is in the pre-latched position of the locking mechanism. (“The controller actuates the secondary hood latch to the disengaged position for a prescribed period of time upon actuation of a vehicle system input device, thereby allowing the hood to be raised to the open condition” [Col 2 Line 54, Cuddihy]).

With regards to claim 3, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 1, 
wherein the actuator (78 Figure 22 – Ilea) is a swivel and/or a linear actuator (83 Figure 23).

With regards to claim 6, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 1, 
wherein the operating unit (114 Figure 8A – Cuddihy) communicates with the actuator (78 Figure 22 – Ilea) wirelessly (Col 7 Line 25 – Cuddihy).

With regards to claim 9, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 1, 
wherein the release element (16 Figures 18, 22 – Ilea) is actuated once to transfer the locking mechanism (10 Figure 22) to the pre-latched position (Figure 24) and the bonnet is subsequently opened (The power mechanism 78 [Figure 22] can “allows the lift lever 60 to bypass the secondary position and to be actuated by the actuation system 80 and push the striker 22 via lift surface 66 towards the opening of the fishmouth 23. As such the lift lever 60 temporarily travels past through and past the secondary position” [Col 14 Line 22]) by the operating unit (114 Figure 8A – Cuddihy).

With regards to claim 11, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 1, 
wherein a pawl (14 Figure 23 – Ilea) engages in a pre-latched position (Figure 24) as soon as the impingement (interpreted to mean actuation) of an operating unit (114 Figure 8A – Cuddihy) is interrupted. (“the pawl is biased towards the primary locking position” [Col 1 Line 56] – Ilea)

With regards to claim 12, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 1, 
wherein the rotary latch (12 Figure 23 – Ilea) has a main latch recess (30 Figure 23) defined in a main latch arm (upper arm of 12, Figure 23) of the rotary latch, wherein the pawl (14 Figure 23) engages in the main latch recess when in a main latched position (Figures 18, 22).

With regards to claim 13, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock claim 1,
wherein the actuator (78 Figure 22 – Ilea) is configured to lift the pawl out of the pre-latched position and/or out of a main latched position. (The power mechanism 78 [Figure 22] can “engage the pawl 14 to cause misalignment between the lock surface 31 and the primary locking surface 30” [Col 14 Line 16])

With regards to claim 15, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 1, 
wherein the striker element (22 Figure 19 – Ilea) of the bonnet (13 Figure 1) at least reaches the pre-latched position (Figure 19) when the bonnet is moved by an operator (by means of release element 16, Figure 19).

With regards to claim 16, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 1, 
wherein the operating unit (114 Figure 8A – Cuddihy) is configured as a wireless key that is used to unlock the motor vehicle door lock (Col 2, PP 3).

With regards to claim 17, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 1, 
wherein the operating unit (114 Figure 8A – Cuddihy) is remote controllable (Col 2, PP 3).

With regards to claim 18, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle according to claim 1, 
wherein the actuator (78 Figure 22 – Cuddihy) includes a first transmitting/receiving unit (102 Figure 11, Col 7 PP 3 – Cuddihy) and the operating unit (114 Figure 8A – Cuddihy) includes a second transmitting/receiving unit (the operating unit is a wireless key fob) that is in wireless communication with the first transmitting/receiving unit (Col 9 PP 3 – Cuddihy).
	
With regards to claim 19, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle according to claim 18, 
wherein the first transmitting/receiving unit (102 Figure 11 – Cuddihy) is arranged proximate (as taught by Cuddihy, Figure 10) the motor vehicle door lock (10 Figure 22 – Ilea) or is integrated into the motor vehicle door lock.

With regards to claim 20, Ilea discloses a motor vehicle door lock comprising: 
a locking mechanism (10 Figure 23) having a rotary latch (12 Figure 23) and a pawl (14 Figure 23); 
a bonnet (13 Figure 1) having a striker (22 Figure 23) element which interacts with the pawl; 
the locking mechanism further including a switch lever (60 Figure 23) that is pivotable to follow movement of the striker element (due to biasing member 64, Col 14 Para 3), the switch lever being biased directly against the striker using a spring (64 Figure 23) during movement of the locking mechanism (Figures 22-26);
an unlocking/opening mechanism (17 Figure 23) for the bonnet; 
a release element (16 Figure 18, visible but not referenced in Figure 22) provided in an interior of a motor vehicle body (15 Figure 1), the release element being configured for opening the bonnet and for being operated twice (Col 10 Line 57), 
Ilea does not disclose a sensor configured to detect a pre-latched position (Figure 24) of the locking mechanism by the switch lever engaging with the sensor.
However, Kim discloses a similar motor vehicle hood latch including a sensor (520 Figure 5) configured to detect a pre-latched position of a locking mechanism (Figure 6) by a switch lever (600 Figure 5) engaging with the sensor. Kim further teaches that a lever (300 Figure 5) can both perform a mechanical function (as a pawl, Col 4 Para 7) and selectively trigger a position sensor (540 Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the sensor of Kim and similarly modify the switch lever of Ilea, so as to configure the motor vehicle door lock to detect the pre-latched position of the locking mechanism. One would have been motivated to perform these modifications in order to gain intelligent control of the electrical actuation of the latch.
Thus Ilea in view of Kim teaches that the sensor (520 Figure 5, Kim) is configured to detect a pre-latched position of the locking mechanism by the switch lever (60 Figure 23, Ilea) engaging with the sensor while the switch lever is biased directly against the striker, and
the locking mechanism and the bonnet are transferred to the pre-latched position (Figure 24 – Ilea) after the release element has been operated at least once (Col 10 Line 55), with the striker element being trapped (by the hook 8 of the latch 12, Figure 24), wherein the bonnet is moved from the pre-latched position by lifting the pawl in a separate activation (The power mechanism 78 [Figure 22] can “engage the pawl 14 to cause misalignment between the lock surface 31 and the primary locking surface 30” [Col 14 Line 16]) relative to an activation of the release element (Figures 22-26 add a separate power actuated pedestrian protection system to the latch mechanism of Figures 18-21. “The operated release mechanism 17 can further include an actuator 78 coupled to an actuation mechanism 80” [Col 13 Line 45]), and 
wherein the pawl is lifted by a power mechanism (78 Figure 22).
Ilea does not disclose a wireless key.
However, Cuddihy discloses a similar vehicle hood latch that can be actuated in response to communication with a wireless key (114 Figure 8A) only if the sensor (Col 3 Line 14) has signaled that the locking mechanism is in the pre-latched position (Col 3 Line 27) of the locking mechanism (Col 2 Line 54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the wireless control system of Cuddihy to the latch mechanism of Ilea. One would have been motivated to make this addition in order to gain remote control over the latch operation.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilea in view of Cuddihy in further view of Kim in further view of Marasco (US-10246911-B2).

With regards to claim 4, Ilea in view of Cuddihy in further view of Kim teaches the motor vehicle door lock according to claim 3. 
Ilea does not disclose that the actuator (78 Figure 22 – Ilea) includes an electric motor and the swivel actuator and/or the linear actuator.
However, Marasco discloses a vehicle latch that includes “a linear actuator having a body that contains an electric motor.” Marasco states “Motorized member 78 is any electro-mechanical device that is capable of operating lever mechanism 72 and/or tongue 70 such as a linear actuator, a solenoid, an electro-magnetic device, a pneumatic member, a hydraulic member, or the like” (Col 8 PP 2). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the linear actuator including a solenoid of Ilea with a linear actuator including an electric motor of Marasco as these were art recognized equivalents at the time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673